DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 16-19   are rejected under 35 U.S.C. 103 as being unpatentable over Thomson FR 2769732 in view of Zhou US 2013015684 further in view of Shippey	US 5793703 A further in view of Proctor US 20140010048 A1.
Regarding claims 1, 8, 15, 16- 19 Thomson teaches
1, 8, 16- 19 A synthetic aperture sonar (title)intended to move along a first axis , the sonar  comprising an emitting device configured to emit, in each ping of successive pings, at least one acoustic pulse toward an observed zone in a set of sectors comprising a bathymetric sector(page 7 lines 2-3), the sonar comprising 
a first physical receiving antenna extending along the first axis a d configured to allow measurements of backscattered signals generated by said at least one acoustic pulse to be acquired and a processing device 
synthetic aperture beams from measurements of signals backscattered by the observed zone (fig. 2, 3, page 1 lines 14-17, page 2 9-16 implicit in sas)and 
generated by acoustic pulses emitted in said sector, the sonar 
wherein said processing device 
using estimations of the elevation angles of the backscattered signals to determine image planes of the backscattered signals and to project said rotation measurements onto said image planes, the projections obtained being used to carry out the autocalibration, (page 5 line 27- page6 line 3, page 3 lines 3-18,)

Thomson also teaches imaging using elevation angle (fig. 1)
said estimations of elevation angle(thetan-1)  being obtained from a bathymetric data comprising the three-dimensional positions(F in fig. 1), defined in the terrestrial reference frame, of a plurality of points of the observed zone
The interpretation is presented. (Art by Thomson teaches obtaining points F using the bathymetric data hence the set of initially obtained data is an estimate as no correction to the roll angle is present yet. Then data are corrected using the roll angle  )

7, 17 (Currently Amended) A sonar system comprising the sonar claim 1, and a carrier 

but does not teach 
wherein, during the formation of the synthetic aperture beams of at least one sector of the set of sectors, which sector is called the bathymetric sector, 
estimations of elevation angles of backscattered signals are used, said estimations being obtained from a bathymetric chart comprising the three-dimensional positions, defined in the terrestrial reference frame, of a plurality of points of the observed zone.
a terrestrial reference frame having axes that are fixed to the earth
 Page 2 of 8Attorney Docket No. 95781.30360Customer No. 30734 Application No. 15/123,406 the emitting device being configured to emit, in each ping, in different respective sectors comprising a first sector and at least one second sector, distinguishable acoustic pulses toward an observed zone, along a first sighting axis and a second sighting axis having different bearing angles, respectively, said bathymetric sector comprising at least one second sector, and the bathymetric chart being obtained from measurements of first elevation angles of first backscattered signals generated by acoustic pulses emitted in said first sector.

Examiner need to explain the interpretation of the limitation which are not taught 
First of all what is the synthetic aperture – it is just the image of the floor comprising of multiple points on the seafloor characterized with 3D points, Although Thomson does not explicitly talk about what is” the synthetic aperture” and “the bathymetric sector” Thomson explicitly teaches that for one of ordinary skills in the art knows how to use that type of sonar in synthetic aperture sonar techniques(col 2 lines 2-8 of English translation  of the Thomson US63004513). Although does not talk about sector Thomson talks about construction of each individual point F on Fig. 1 using elevation angle (which is in reality with distance measurements and azimuth angle can be easily translated to 3D (xyz) coordinated relative to the sonar array and using GPS that can easily further translated to terrestrial reference frame). 

According to the specification the “bathymetric chart” is accumulation of the 3D point as well but its dome for the sector or zone(meaning the floor zone). Thomson talks about large sector of elevation, as mentioned above sector of elevation is easily translated to sector on the floor. 
Thomson teaches everything but basically creating synthetic image of the ground although talks about each point on the ground can be obtained using the elevation angle. 

Zhou teaches
during the formation of the synthetic aperture beams of a first sector (fig. 20a sector above centerline)and of a second sector(fig. 20a sector below centerline) of the set of sectors, estimation of elevation angles(inherent fig. 8 calculated elevation angle[0091-0093]) used are  obtained from a bathymetric chart[0094](bathymetry data triplets are theta(a), r, a) comprising the three-dimensional positions[0094] of a plurality of points of the observed zone(done for each point on fig. 20a),

the emitting device being configured to emit, in each ping, in the first and second sectors(fig. 20a one can see that image showing two sides of the path basically side scans hence the emission was performed to right and left sector) comprising a first sector and at least one second sector, acoustic pulses toward an observed zone, along a first sighting axis and a second sighting axis having different bearing angles(fig. 20a two different sides of the sonar), respectively,), and the bathymetric chart being obtained from measurements of first elevation angles of first backscattered signals generated by acoustic pulses emitted in said first sector.[0089](with fig. 8)
Zhou does not explicitly say that the acoustic pulses are distinguishable.

Shippey teaches estimation to be performed in a terrestrial reference frame having axes that are fixed to the earth(col 7  Section 4b2.3 and col 12 section 6.4)
Proctor teaches transmitting different beams with distinguishable frequency[0007]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thomson with teaching by Zhou in order to recover gradient of the seabed and thus improve the resolution of the sonar and further modify using teachings by Shippey in order calculate time delays for al pixels and further modify using teachings by Proctor in order to associate specific beams with specific transducers and direction, avoid destructive interference and imaging the both sides of the vessel[0007] .

Regading claim 6 although Thomson does not teach
6. (Currently Amended) The synthetic aperture sonar as claimed in claim 1, wherein the bathymetric chart is stored in a memory of the sonar before the observed zone is imaged.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thomson to store data in order to preserve data for future analysis.



Claims 3-5,10, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Thomson FR 2769732 in view of Zhou US 2013015684 further in view of Lebedev US 20150085602 A1.
Regarding claims 2, 9 Thomson does not teach
3. (Currently Amended) The sonar as claimed in claim 2, comprising an array 
10. (Currently Amended) The method for forming synthetic aperture beams as claimed in claim 9, 
wherein the sonar comprising an array 
4. (Currently Amended) The synthetic aperture sonar as claimed in claim 3, wherein the physical receiving antenna  comprises a first elementary physical antenna  formed from first transducers  dimensioned and configured so that their receiving lobes cover the first sector  but so that said at least one second sector is at least partially located beyond their receiving lobes, wherein the sonar  comprises 
5. (Currently Amended) The synthetic aperture sonar as claimed in claim 4, wherein the array 


Zhou teaches
the method comprising, for each ping, a step of measuring first elevation angles of first backscattered signals by means of the array of transducers[0089], a step  of calculating estimations of first elevation angles, consisting in transposing the measurements of first elevation angles to a terrestrial 7PATENT Atty. Docket No. 95781.30360 Customer No. 30734 reference frame, the method comprising a step of producing the bathymetric chart from the estimations of the first elevation angles, the bathymetric chart comprising three-dimensional coordinates, in the terrestrial reference frame, of probe points having backscattered the first backscattered signals.[0080] and fig. 9
during the formation of the synthetic aperture beams, beams of a first/second synthetic antenna from measurements of first/second backscattered signals generated in the first sector and acquired by means of the first elementary antenna(fig. 9)
comprising an array  of transducers comprising a plurality of transducers distributed along a second axis (fig. 3 with fig.20 according to fig 3 plurality of the transducers look at the one side of the vessel the second set of the transducers are on the other side of the vessel to  create picture in fig. 20) perpendicular(completely matter of the design choice  and depends on the sector dimensions) to the first axis, said transducers forming the array of transducers being dimensioned and configured so that their 

Each side has plurality of the transduces

Proctor teaches
comprising an array  of transducers comprising transducer distributed along a second axis(fig. 3)  perpendicular to the first axis(fig. 3), said transducers forming the array of transducers being dimensioned and configured so that their receiving lobes cover the first sector  but so that said at least one second sector is located at least partially beyond their receiving lobes, the first backscattered signals being acquired by means of the array of transducers.(fig. 1)
4. (Currently Amended) The synthetic aperture sonar as claimed in claim 3, wherein the physical receiving antenna  comprises a first elementary physical antenna(256)  formed from first transducer  dimensioned and configured so that their receiving lobes cover the first sector (126) but so that said at least one second sector is at least partially located beyond their receiving lobes(fig. 1), wherein the sonar  comprises a second elementary physical antenna(254) formed from second transducers  dimensioned and configured so that their receiving lobes cover the first and second sectors(fig. 3 and fig. 4) , and wherein the processing device  is configured so as to form, during the formation of the synthetic aperture beams, beams of a first synthetic antenna from measurements of first backscattered signals generated in the first sector and acquired by means of the first elementary antenna , and beams of a second synthetic antenna from measurements of second backscattered signals generated by pulses emitted in said second sector and acquired by means of the second elementary antenna .(fig. 3)
5. (Currently Amended) The synthetic aperture sonar as claimed in claim 4, wherein the array 


 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thomson with teaching by Zhou in order to recover gradient of the seabed and thus improve the resolution of the sonar and further modify using teachings by Proctor in order to simultaneously scan the ocean bottom in multiple directions.

Allowable Subject Matter
Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Applicants argument is incorrect Zhou teaches two sectors above centerline in fig 20a and below in fig. 20a. Also teaches for each point on fig. 20a the method uses fig. 2 which uses according to paragraph 94 bathymetry data which include theta. It is clear that theta a is not in terrestrial reference having three axis that are fixed to the earth, but this feature is just a simple mathematics according to Shippey

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645